DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18 as defined is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner (‘890).  
The reference to Warner teaches structure as claimed including a support device
for selectively elevating a platform above a working surface, the device including
a base (17, 24, 26) for resting on a work surface, an articulating armature
assembly (23) and a platform assembly, the base coupled to the articulating armature assembly, and the articulating armature assembly coupled
to the platform assembly, the articulating armature assembly having a range of elevation to selectively raise and lower the platform assembly above
the working surface, the range of elevation being selected by the user through
(it is noted here that when a range is reached the user can initiate action of the actuator and thus provides such limitation), the articulation actuator including a spring (25, 25, 23, 23), the articulation actuator includes an actuation lever (30) to selectively engage the spring, the spring provides a counterforce to a downward force on the platform assembly when the articulating armature assembly is in an upper range of elevation, a range controller (the connection structures of the linkages including the pivots as shown in at least fig 3), the range controller defining the range in which the articulating armature assembly moves, the spring provides counterforce to a downward force on the platform assembly, when the armature assembly moves within the range defined by the range controller.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 5, 6, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner (‘890).  The reference to Warner teaches
structure substantially as claimed as discussed above including a plurality of
spring forces. The force of the springs is a matter of design parameters and
desirability and would have been a reasonably predictable result. The use of
plastic bearings and grommets are well known and commercially available. The
use of such in the same well known intended purpose would have been obvious
and well within the level of ordinary skill in the art and a reasonably predictable
result. The provision of any plate, such as 17 of Warner provides a slide when
tilted and not being in contact when not tilted (at the ends of the member 17) as
claimed.
Response to Arguments
Applicant's arguments filed 09 AUG 2021 have been fully considered but they are not persuasive. Note the remarks above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE V CHEN/Primary Examiner, Art Unit 3637